            Case 2:19-cv-05884-MTL--JFM Document 13 Filed 05/06/20 Page 1 of 3




        1   WO                                                                                         MDR

        2
        3
        4
        5
        6                        IN THE UNITED STATES DISTRICT COURT
        7                              FOR THE DISTRICT OF ARIZONA
        8
        9    Douglas W. Derello,                               No. CV 19-05884-PHX-MTL (JFM)
       10                          Plaintiff,
       11    v.                                                ORDER
       12
             McAdorey, et al.,
       13
                                   Defendants.
       14
       15          On December 19, 2019, Plaintiff Douglas W. Derello, who is confined in the
       16   Arizona State Prison Complex-Eyman in Florence, Arizona, filed a pro se civil rights
       17   Complaint pursuant to 42 U.S.C. § 1983. In a January 15, 2020 Order, the Court gave
       18   Plaintiff thirty days to either pay the filing and administrative fees or file an Application to
       19   Proceed In Forma Pauperis.
       20          On March 3, 2020, Plaintiff paid the filing and administrative fees. In a March 9,
       21   2020 Order, the Court dismissed the Complaint because Plaintiff had failed to state a claim.
       22   The Court gave Plaintiff 30 days to file an amended complaint that cured the deficiencies
       23   identified in the Order.
       24          On March 19, 2020, Plaintiff filed his Motion to Explain Reason for Not Using
       25   Court Issued Document and a First Amended Complaint. In his Motion, Plaintiff explained
       26   that he did not use the court-approved form because the “only legible way [for him] to
       27   communicate is through the Court Order use of a computer.” In a March 23, 2020 Order,
       28   the Court granted the Motion to the extent Plaintiff was requesting the Court accept his


JDDL
            Case 2:19-cv-05884-MTL--JFM Document 13 Filed 05/06/20 Page 2 of 3




        1   First Amended Complaint despite it not being on the court-approved form. The Court
        2   dismissed the First Amended Complaint because it did not comply with Rule 7.1(b) of the
        3   Local Rules of Civil Procedure and Rule 8 of the Federal Rules of Civil Procedure and
        4   gave Plaintiff thirty days to file a second amended complaint that cured the deficiencies
        5   identified in the Order.
        6             On April 23, 2020, Plaintiff filed a Second Amended Complaint. On April 30, 2020,
        7   he filed a Third Amended Complaint.
        8   I.        Plaintiff’s Request for Relief is Unreadable
        9             Plaintiff’s Third Amended Complaint is typed, except for the last page, which
       10   contains Plaintiff’s signature and an illegible handwritten Request for Relief. Because
       11   there is no way the Court or Defendants could discern what relief Plaintiff is seeking, the
       12   Court will direct Plaintiff to file a typed Request for Relief. See Fed. R. Civ. P. 8(a)(3)
       13   (“A pleading that states a claim for relief must contain . . . a demand for the relief sought,
       14   which may include relief in the alternative or different types of relief.”); Fed. R. Civ. P.
       15   12(e) (authorizing a party to “move for a more definite statement of a pleading . . . which
       16   is so vague or ambiguous that the party cannot reasonably prepare a response ”); see also
       17   Cobb v. Marshall, 481 F. Supp. 2d 1248, 1259 (M.D. Ala. 2007) (“the court has the
       18   ‘inherent authority’ to act on its own and sua sponte direct a plaintiff to replead a
       19   complaint.” (quoting Fikes v. City of Daphne, 79 F.3d 1079, 1083 n.6 (11th Cir.1996)).
       20   II.       Warnings
       21             A.     Address Changes
       22             Plaintiff must file and serve a notice of a change of address in accordance with Rule
       23   83.3(d) of the Local Rules of Civil Procedure. Plaintiff must not include a motion for other
       24   relief with a notice of change of address. Failure to comply may result in dismissal of this
       25   action.
       26             B.     Possible Dismissal
       27             If Plaintiff fails to timely comply with every provision of this Order, including these
       28   warnings, the Court may dismiss this action without further notice. See Ferdik v. Bonzelet,


JDDL
                                                           -2-
            Case 2:19-cv-05884-MTL--JFM Document 13 Filed 05/06/20 Page 3 of 3




        1   963 F.2d 1258, 1260-61 (9th Cir. 1992) (a district court may dismiss an action for failure
        2   to comply with any order of the Court).
        3   IT IS ORDERED:
        4          (1)    Plaintiff has 30 days from the date this Order is filed to file a typed Request
        5   for Relief.
        6          (2)    If Plaintiff fails to file a typed Request for Relief within 30 days, the Clerk
        7   of Court must, without further notice, enter a judgment of dismissal of this action without
        8   prejudice and deny any pending unrelated motions as moot.
        9          Dated this 6th day of May, 2020.
       10
       11
       12
       13
       14
       15
       16
       17
       18
       19
       20
       21
       22
       23
       24
       25
       26
       27
       28


JDDL
                                                        -3-
